03/16/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 19-0392
                        DA 19-0392


STATE OF MONTANA,

      Plaintiff and Appellee,
v.

PHILLIP BRUINSMA,

      Defendant and Appellant.


                                     ORDER


      Upon reading and filing Unopposed Motion for Extension of Time to File

Opening Brief by attorney Penelope S. Strong, and good cause appearing,

wherefore;


      IT IS HEREBY ORDERED that the Motion is GRANTED, and the

deadline set to file the Opening Brief in this case is hereby extended from March

23, 2020, to April 23, 2020.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            March 16 2020